United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 21-2674
      ___________________________

           United States of America

      lllllllllllllllllllllPlaintiff - Appellee

                         v.

            Michael Lindell Teasley

     lllllllllllllllllllllDefendant - Appellant
        ___________________________

              No. 21-3033
      ___________________________

            United States of America

      lllllllllllllllllllllPlaintiff - Appellee

                         v.

Derek Shantell Thompson, also known as Smoke

     lllllllllllllllllllllDefendant - Appellant
        ___________________________

              No. 21-3522
      ___________________________

            United States of America

      lllllllllllllllllllllPlaintiff - Appellee
                                           v.

                            Anthony Levon Robinson, Jr.

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeals from United States District Court
                     for the Southern District of Iowa - Central
                                   ____________

                              Submitted: April 15, 2022
                                Filed: June 15, 2022
                                   [Unpublished]
                                   ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

MELLOY, Circuit Judge.

       Michael Teasley, Derek Thompson, and Anthony Robinson, Jr., pleaded guilty
to offenses arising from a drug distribution conspiracy. Mr. Teasley pleaded guilty
to possession with intent to distribute cocaine base. Mr. Thompson pleaded guilty to
conspiracy to distribute cocaine and cocaine base. Mr. Robinson pleaded guilty to
possession with intent to distribute cocaine and being an unlawful user of a controlled
substance in possession of a firearm. The district court1 sentenced each defendant to
a term of incarceration and each appealed his sentence. Mr. Thompson argues that
the district court incorrectly calculated the amount of cocaine that was reasonably



      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                           -2-
foreseeable to him. Mr. Teasley and Mr. Robinson argue their sentences are
substantively unreasonable. We affirm.

       “In reviewing a sentence, we first determine whether the district court
committed a significant procedural error. Then ‘we review for substantive
reasonableness.’” United States v. Ross, 29 F.4th 1003, 1007 (8th Cir. 2022)
(internal citation omitted) (quoting United States v. Godfrey, 863 F.3d 1088, 1094
(8th Cir. 2017)). It is procedural error for the district court to miscalculate the
Guidelines range. Id. We review the reasonableness of the sentence for an abuse of
discretion. Id.

      We begin with Mr. Thompson. Mr. Thompson argues that the district court
procedurally erred because it incorrectly calculated his offense level. He argues that
the court relied on a drug quantity that was not supported by sufficient evidence. Mr.
Thompson’s Presentence Investigation Report attributed 4,608.2 kilograms of
converted drug weight to him. That quantity would result in an offense level of 32.
U.S.S.G. § 2D1.1(c)(4). Mr. Thompson argues that only 28 grams of cocaine base
(99.988 kilograms of converted drug weight) and 113.4 grams of marijuana (0.1134
kilograms of converted drug weight) should be attributed to him. Mr. Thompson’s
suggested quantity would result in an offense level of 24. U.S.S.G. § 2D1.1(c)(8).
See Thompson Br. at 7.

       The district court did not commit procedural error. Even if the court
miscalculated Mr. Thompson’s drug quantity, it still correctly calculated the
Guidelines range. Mr. Thompson’s base offense level was not based on the drug
quantity. It was based on his status as a career offender. Under the career offender
guideline, Mr. Thompson had a base offense level of 34. U.S.S.G. § 4B1.1. He had
a total offense level of 31, a criminal history category of VI, and a Guidelines range
of 188 to 235 months. Mr. Thompson does not argue that the district court
incorrectly calculated the career offender guideline or incorrectly characterized him

                                         -3-
as a career offender. Therefore, regardless of the drug quantity, the district court
correctly calculated Mr. Thompson’s Guidelines range.

       We next review Mr. Teasley’s sentence. Mr. Teasley argues that his sentence
was substantively unreasonable. Under the Guidelines, Mr. Teasley qualified as a
career offender. See U.S.S.G. § 4B1.1. Based on his career offender status, the
district court calculated a total offense level of 29, a criminal history category of VI,
and a Guidelines range of 151 to 188 months. The district court sentenced Mr.
Teasley to a below-Guidelines sentence of 132 months. Mr. Teasley argues that this
sentence was substantively unreasonable because he qualified as a career offender
based on two prior controlled substance offenses. He does not have any prior
convictions for crimes of violence. He argues he should have received a sentence
closer to the Guidelines range that would have applied if the range had been
calculated based on his drug quantity.

       The district court was not required to adopt Mr. Teasley’s view of the career
offender guideline. “We have consistently held that, ‘while a district court may
choose to deviate from the guidelines because of a policy disagreement,’ it is ‘not
required to do so.’” United States v. Heim, 941 F.3d 338, 340 (8th Cir. 2019)
(quoting United States v. Manning, 738 F.3d 937, 947 (8th Cir. 2014)). The district
court may, but does not have to, accept the career offender guideline in cases such as
this. United States v. Rogers, 20 F.4th 404, 406 (8th Cir. 2021) (per curiam).

       Mr. Teasley’s sentence was not substantively unreasonable. The district court
partially accepted Mr. Teasley’s arguments that a sentence based on the career
offender guideline was greater than necessary. The court imposed a below-
Guidelines sentence based, in part, on Mr. Teasley’s “lack of criminal history
involving crimes of violence.” The court declined, however, to vary downward
further because of the aggravating circumstances, including Mr. Teasley’s prior drug
offenses, his history of possessing firearms, and his use of a firearm with an extended

                                          -4-
magazine near controlled substances. Mr. Teasley’s 132-month sentence was not an
abuse of discretion. See United States v. Torres-Ojeda, 829 F.3d 1027, 1030 (8th Cir.
2016) (“Where a district court has sentenced a defendant below the advisory
guidelines range, it is nearly inconceivable that the court abused its discretion in not
varying downward still further.” (citation omitted)).

       Finally, we review Mr. Robinson’s sentence. Mr. Robinson also argues that
his sentence was substantively unreasonable. The district court calculated that Mr.
Robinson had a total offense level of 21, a criminal history category of IV, and a
Guidelines range of 57 to 71 months. The court sentenced him to a low-end sentence
of 57 months’ incarceration. Mr. Robinson argues that his sentence was unreasonable
because the district court failed to consider his role in the conspiracy, his family and
employment history, and his good behavior while on pretrial release.

        In imposing Mr. Robinson’s sentence, the district court found it significant that
Mr. Robinson performed well on pretrial release. The court also considered Mr.
Robinson’s family support, his vocational skills, and his strong work history.
Although these factors were positive, the district court also considered several
aggravating factors. The court noted Mr. Robinson’s criminal history, his possession
of a firearm in proximity to distribution-quantities of cocaine, and his possession of
a ballistic vest and an extended magazine. The court expressed concern that these
factors made Mr. Robinson’s offenses particularly dangerous to the community. The
court did not abuse its discretion in balancing these factors and arriving at a sentence
of 57 months’ incarceration. See United States v. Brown, 992 F.3d 665, 673 (8th
Cir. 2021) (“[Defendant]’s assertion of substantive unreasonableness amounts to
nothing more than a disagreement with how the district court chose to weigh the
§ 3553(a) factors in fashioning his sentence.”).

      We affirm the judgments of the district court.
                      ______________________________

                                          -5-